OPINION
WOODLEY, Presiding Judge.
The judgment making final the judgment nisi entered in Cause No. 3080 in the 31st District Court of Wheeler County, and adjudging that the State of Texas recover from the principal, William Robert Brown, and in like manner from the United Bonding Insurance Company, as surety, the sum of $10,000.00 and all costs of suit; that the execution issue and that the judgment draw interest at the rate of six percent from date, for the reasons set forth in Brown et al. vs. State of Texas, Tex.Cr.App., 458 S.W.2d 189, this day decided, is affirmed.